DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 6/6/2022. Claims 1, 3-5, 9-18, 20-26, are pending. Claims 5 is currently amended. No claims have been added. No claims are currently cancelled.

The Applicant’s arguments, see page 10, filed 6/6/2022, with respect to the previous 112(a) rejection have been fully considered and are persuasive in view of applicant’s amendments. The previous 112(a) rejection of claims 1, 3-5, 9-18, 20-26, has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Grant Hodgson (76,885) on 7/14/2022.

Please replace the previous claim 5 with the following amended claim 5.

The application has been amended as follows: 
5.	(Currently Amended)  A method, performed by a computing system having at least one processor and at least one memory, the method comprising:
a)	providing, via a computing device, performance-based games designed to measure a plurality of traits of a subject, the plurality of traits comprising emotional and cognitive traits, wherein the performance-based games are selected, by a processor of the computing system, non-linearly based on input data from the subject;
b)	measuring the input data from the subject to quantify, for each of the plurality of traits exhibited by the subject, interactions of the subject with the performance-based games when the subject individually interacts with the performance-based games;
c)	assessing the plurality of traits of the subject based on the measured input data from the subject to extract at least one measurement for each of the plurality of traits of the subject exhibited by the subject when the subject individually interacts with the performance-based games, wherein the measured input data comprises an indication of an effect of visual feedback provided during the performance-based games on a number, rate, or accuracy of interactions with a device, wherein the plurality of traits are used to measure an ability of the subject to learn from the visual feedback compared to that of a group of other subjects;
d)	generating a reference model of the subject based on the assessment of the plurality of traits of the subject;
e)	identifying by a processor of the computing system a plurality of career propensities of the subject, each career propensity based on a comparison of the reference model of the subject with a database of a plurality of test subjects in each of a plurality of career paths to determine how likely the subject will be to succeed in each career path; 
f)	generating career recommendations of career paths based on the plurality of career propensities of the subject; and
g)	outputting the generated career recommendations to the subject, each career recommendation indicating a likelihood of the subject to succeed in a career path based on both emotional and cognitive traits of the subject.

Allowable Subject Matter
Claims 1, 3-5, 9-18, 20-26, are pending and allowed.

The following is an examiner’s statement of reasons for allowance: The examiner had previously withdrawn the §101 rejection, the Examiner notes that the §101 rejection was withdrawn in response to a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), and specifically Step 2A Prong One, the claims recite limitations that falls within the abstract idea groups of certain methods of organizing human activities as the claims allows for users to assess a human trait to identify a career propensity, which was set forth in the 2019 PEG. However, the examiner notes that the claimed subject matter is nevertheless deemed eligible by reciting additional elements that integrate the idea into a practical application by applying the limitations in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The steps of the invention are different than merely using a general purpose computer in order to implement the providing, measuring, assessing, generating, identifying, and outputting. The claimed invention is using a processor to select games for a user based on the user input, the computer measures the input and assessing the traits. Because the games are on a computer and selected by the computer the claimed invention could not reasonably be performed in the human mind. The claims amount to significantly more than any abstract idea because the claim features for a practical implementation of the claimed limitations confine the claims to a particular useful application sufficient to ensure that the claims do not seek to wholly preempt any abstract idea that may be recited in the claims. Further, the combination of elements that integrates any abstract idea into a practical application by applying that abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment that would not have been well known and which furthermore, under Step 2B of the eligibility inquiry (and similar to the rationale BASCOM), provides an inventive concept via the non-conventional and non-generic arrangement of known conventional pieces that amounts to an improvement over prior art techniques.

The closest prior art includes Sung (US 20140330734 A1), which discloses the performance-based games are selected, by a processor of the computing system. Bramlett (US 20140279635 A1), which discloses a plurality of career paths to determine which career path the subject will be able to succeed. Greaney (US 20140214709 A1), which discloses transforming candidates occupational test answers and employers occupational goal inputs via OPA test intake, assessment and score components, into candidates occupational assessment outputs. Forbes (US 20110020778 A1) which discloses emotional traits. Novack (US 20090299993 A1) which discloses how likely the subject will be to succeed in the career path. The claimed invention is non-obvious because based on the references individually or in combination, one of ordinary skill in the art would not have found it obvious to perform the claimed invention. 

The novelty of the claimed invention is in the combination of limitations and not in any single limitation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683